Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15-April-2021 has been entered.
Response to Amendment
In response to the Final Office Action dated 21-December-2020, Applicant has filed an amendment with remarks on 15-April-2021 [herein “Arguments/Remarks”].
In this reply, Applicant has amended claims 1-6, canceled claim 7, amended claims 8-13 and 15, canceled claim 17, amended claims 18 and 19, and canceled claim 20. A short summary of the amendments follows.
In independent claim 1, the phrase “an output of the logic circuit under test changes state in response to a clock signal” has been modified to now read “an output of the logic circuit under test changes state . The limitation “wherein the logic circuit under test includes a plurality of bits each having a different circuit path” has been modified to now read as “wherein the logic circuit under test includes a plurality of bits . The phrase “a bit register that specifies a number of bits of the plurality of bits of the logic circuit under test that are to be tested in response to the clock signal” has now been modified to read “a bit register configured to receive a first command to identify a set . The phrase “a configuration register that specifies a clock source for the clock signal from a plurality of clock sources” has been modified to now read “a configuration register configured to receive a second command that specifies a clock source for each bit of the set of bits”. The phrase “wherein the clock source is specified for each of the different circuit paths based on a timing requirement for each of the different circuit paths to perform the timing measurements of the specified number of bits” has been modified to now read as “of a respective path in the integrated circuit associated with bit of the set of bits , wherein a first bit of the set of bits is tested with a first clock source and a second bit of the set of bits is tested with a second clock source .
In claim 2, the phrase “one of the clock sources” has been modified to now read “the first clock source .
Claim 3 has been amended to now depend from claim 1. In addition, the phrase “another of the clock sources is a static clock speed” has been modified to read “the second clock source . The phrase “the dynamic clock speed” has been modified to read “a maximum .
Claim 4 has been modified to change occurrences of “number of bits” to now read “set .
“number of bits” to now read “set .
Claim 6 has been modified to change occurrences of “number of bits” to now read “set .
Claim 8 has been modified to change the phrase “wherein the bit register and the configuration register receive commands from an automatic test pattern generator (ATPG) system” to now read “wherein the bit register receives the first command and the configuration register receives the second command . The phrase “ has been stricken.
Claim 9 has been modified to change “the specified number of bits in the bit register” to now read “the specified set of bits in the bit register”. The phrase “the specified clock source” has also been modified to now read “.
Claim 10 has been modified to change “clock speed” to now read “specified clock source .
In independent claim 11, the phrase “bits of the logic circuit under test are to be tested from the ATPG and in response to the clock signal,” has been modified to now read “bits of the logic circuit under test are to be tested from the test signals of the . The phrase “a configuration register that specifies a selected clock source from multiple clock sources” has been modified to now read “a configuration register configured to receive the test signals that specify multiple clock sources”. The phrase “for each of the different circuit paths” has been modified to now read “for each bit of the bits of the logic circuit that are to be tested based on the timing requirement of the different circuit paths in the integrated circuit associated with each bit . Finally, the phrase “wherein each clock source corresponds to a signal speed, the selected clock source is employed by the ATPG to perform timing measurements of the specified bits of the bit register” has been modified to now read as “wherein a first bit of the bits of the logic circuit that are to be tested is tested with a first clock source and a second bit of the bits of the logic circuit that are to be tested is tested with a second clock source .
Claim 12 has been modified to change “one of the clock sources” to now read “the first clock source .
Claim 13 has been amended to now depend from claim 11. In addition, the phrase “another of the clock sources is a static clock speed” has been modified to read “the second clock source . The phrase “the dynamic clock speed” has been modified to read “a maximum .
Claim 15 has been modified so that “the clock source” now reads as “the selected clock source”.
In independent claim 18, the phrase “specifying which bits of a logic circuit under test are to be tested” has been modified to now read “specifying, in a bit register, a set of bits of a logic circuit under test that are to be tested”. The limitation “wherein each of the specified bits is associated with a different circuit path in the logic circuit” has been changed to “wherein each of the set of . The phrase “specifying, via the RTL instructions a selected clock source from multiple clock sources for each circuit path of the specified bits, wherein the selected clock source corresponds to a signal speed” has been changed to now read “specifying, in a configuration register, via the RTL instructions a selected clock source from multiple clock sources for each of the set of bits, wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits . The phrase “applying the selected clock source to clock the specified bits in the logic circuit under test;” has been changed to “applying a first clock source to a first bit of the set of bits; applying a second clock source to a second bit of the set of bits . Finally, the phrase “determining if an output of the logic circuit under test changes state in response to the selected clock source” has been modified to now read “determining if a first output of the logic circuit under test changes state in response to applying the first clock source; and if a second output of the logic circuit under test changes state in response to applying the second clock source”.
Claim 19 has been amended to change the phrase “the bits to be tested” to now read as “the set of bits to be tested”.


Response to Arguments
 In response to the Final Office Action dated 21-December-2020, Applicant has filed an amendment with remarks on 15-April-2021 [herein “Arguments/Remarks”].
In these Arguments/Remarks, Applicant directs their primary argument to independent claim 1, essentially arguing that the independent claims, as amended, are not taught by the prior art cited in the Final Office Action (U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], in view of U.S. Patent 4914379 (Maeno), and further in view of U.S. Patent 6442722 (Nadeau-Dostie et al) [herein “Nadeau-Dostie”]). In particular, Applicant argues that the cited art does not properly teach a configuration register that receives a second command that specifies a clock source from a plurality of clock sources (emphasis added by Applicant). Examiner agrees with the applicant's argument that the amendments of the claims and, in particular, the incorporation of new limitations into the independent claims make the rejections under the prior art cited in the Final Office Action dated 21-December-2020 moot under U.S.C. 103 as cited in that Action. Examiner notes that the addition of the new limitations into the claims opens the examination of the claims to application of new art.
In addition, Applicant argues that the cited art also does not teach specifying "a clock source from a plurality of clock sources for each bit of the set of bits", and does not provide any disclosure regarding selecting clock sources on a per bit basis (emphasis added by Applicant). Examiner respectfully disagrees with this argument, as the accompanying specification discloses selecting a clock source which will be applied to all bits in a “set of bits”, which would constitute selecting a clock source for each of the bits which has been included in the set, which essentially constitutes selection on a “per bit basis”. Applicant’s argument appears to vaguely simultaneously apply different clock sources to different bits in the set of bits specified in the bit register, but nowhere in the claim is this limitation explicitly stated. As a result, the newly added limitation “wherein a first bit of the set of bits is tested with a first clock source and a second bit of the set of bits is tested with a second clock source” can reasonably be seen under the broadest reasonable interpretation in light of the disclosure as applying two sequential tests, with each specifying a clock source for testing the appropriate bits. As a result, Examiner respectfully disagrees with this argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 8, 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], in view of U.S. Patent 4914379 (Maeno), in view of U.S. Patent 6442722 (Nadeau-Dostie et al) [herein “Nadeau-Dostie”], and further in view of U.S. Patent Publication 20140310666 (Chung).
Regarding claim 1 –
	Gorti teaches a circuit, comprising: a test circuit in an integrated circuit configured to test signal timing of a logic circuit under test in the integrated circuit, “the embodiments of the present invention facilitate scan and LBIST testing by providing programmable clock control mechanisms within a microcircuit design” (Page 1, Paragraph [0009]).
	Gorti also teaches the signal timing includes timing measurements to determine if an output of the logic circuit under test changes state , (Fig 3) “FIG. 3 illustrates an exemplary capture clock timing sequence 300 for conducting a scan test, the timing of which is shown by reference to SSE 60. Within a scan test cycle, a test pattern is shifted 360 into the scan chain 290 (FIG. 2) by CCLK 350, a capture cycle 365 is initiated by trigger signal 340 from test control 230 (FIG. 2), and the results are shifted out 368 under the control of CCLK 350” (Page 3, Paragraph [0027]) plus (Fig 4) “FIG. 4 is a timing diagram illustrating a further exemplary embodiment of the invention. The operation is identical to that described with reference to FIG. 3, except that mode bit 315 is set, indicating that the pulses that are generated during the capture cycle 365 and supplied to the scan chain 290 should be delayed relative to one another or be placed at specific locations within the capture cycle, as illustrated by 390 and 391” (Page 3, Paragraph [0030]).
	Gorti does not teach wherein the logic circuit under test includes a plurality of bits Gorti also does not teach the test circuit further comprising: a bit register configured to receive a first command to identify a set 
	Maeno, however teaches wherein the logic circuit under test includes a plurality of bits (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
	Maeno also teaches a bit register configured to receive a first command to identify a set (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
	Gorti and Maeno are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno in order to provide a more flexible testing system with increased programmability.
for each bit of the set of bits   of a respective path in the integrated circuit associated with bit of the set of bits, wherein a first bit of the set of bits is tested with a first clock source and a second bit of the set of bits is tested with a second clock source and also does not teach a configuration register configured to receive a second command that specifies a clock source from a plurality of clock sources.
	Nadeau-Dostie, however teaches for each bit of the set of bits   of a respective path in the integrated circuit associated with bit of the set of bits, wherein a first bit of the set of bits is tested with a first clock source and a second bit of the set of bits is tested with a second clock source , “In addition to the functions performed by conventional test controllers, the primary controller provides configuration control signals and respective shift clock signals derived from the main test clock to each asynchronous clock domain. The auxiliary controllers generate local memory element mode control signals and clock signal and apply these to the memory elements in response to the state of the configuration control signal. While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 44-55).

	The combination of Gorti, Maeno and Nadeau-Dostie does not teach a configuration register configured to receive a second command that specifies a clock source from a plurality of clock sources.
	Chung, however teaches a configuration register configured to receive a second command that specifies a clock source from a plurality of clock sources, “The variable test clock frequency implements a test clock control register within external circuitry such as an FPGA, PLD, CPLD, or other circuitry that receives serial test data from a device tester” plus “The test clock control register stores test clock information. The test clock information is provided to a test clock generator where the test clock generator then produces a test clock signal at a predetermined frequency. The test clock signal is then provided as a test clock frequency for the scan test chains within the integrated circuit” (Page 3, Paragraph [0048]).
	Gorti, Maeno, Nadeau-Dostie and Chung are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock 

Regarding claim 2 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 1 above.
	Nadeau-Dostie also teaches wherein the first clock source  “While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 52-55).

Regarding claim 3 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 1 above.
	Nadeau-Dostie also teaches wherein the second clock source a maximum  “While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 52-55).


	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 1 above.
	Maeno also teaches wherein one bit in the set set  (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).

Regarding claim 8 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 1 above.
	Gorti also teaches wherein the bit register receives the first command and the configuration register receives the second command  “the JTAG register 225 is first loaded from the JTAG interface 220. LBIST is then initiated through the JTAG interface 220. Once LBIST generates the test pattern according, in one embodiment, to the means described above, it shifts the test pattern into the scan chain 290 in the manner described above for scan test and supplies trigger 340 to clock control 240. Once clock control 240 receives trigger 340, it generates the required number of at-speed clocks, with any appropriate delays, during the capture cycle” (Page 3, Paragraph [0031]).

Regarding claim 9 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 8 above.
	Gorti also teaches wherein the ATPG implements timing measurements for the logic circuit under test in accordance with a generic test protocol interface, an IEEE 1500-based protocol interface, or a joint test action group (JTAG) protocol interface, the respective interfaces to program the set of bits in the bit register and , “the JTAG register 225 is first loaded from the JTAG interface 220. LBIST is then initiated through the JTAG interface 220. Once LBIST generates the test pattern according, in one embodiment, to the means described above, it shifts the test pattern into the scan chain 290 in the manner described above for scan test and supplies trigger 340 to clock control 240. Once clock control 240 receives trigger 340, it generates the required number of at-speed clocks, with any appropriate delays, during the capture cycle” (Page 3, Paragraph [0031]).

Regarding claim 11 –
	Gorti teaches a system, comprising: an automatic test pattern generator (ATPG) to generate test signals that specify which bits to test and to select a clock speed of the bits to test for a logic circuit under test in an integrated circuit; “the JTAG register 225 is first loaded from the JTAG interface 220. LBIST is then initiated through the JTAG interface 220. Once LBIST generates the test pattern according, in one embodiment, to the means described above, it shifts the test pattern into the scan chain 290 in the manner described above for scan test and supplies trigger 340 to clock control 240. Once clock control 240 receives trigger 340, it generates the required number of at-speed clocks, with any appropriate delays, during the capture cycle” (Page 3, Paragraph [0031]).
	Gorti also teaches a test circuit in the integrated circuit to test signal timing of the logic circuit under test in the integrated circuit in response to the test signals from the ATPG, Gorti – “the embodiments of the present invention facilitate scan and LBIST testing by providing programmable clock control mechanisms within a microcircuit design” (Page 1, Paragraph [0009]).
	In addition, Gorti teaches the signal timing includes timing measurements to determine if an output of the logic circuit under test changes state in response to a clock signal; (Fig 3) “FIG. 3 illustrates an exemplary capture clock timing sequence 300 for conducting a scan test, the timing of which is shown by reference to SSE 60. Within a scan test cycle, a test pattern is shifted 360 into the scan chain 290 (FIG. 2) by CCLK 350, a capture cycle 365 is initiated by trigger signal 340 from test control 230 (FIG. 2), and the results are shifted out 368 under the control of CCLK 350” (Page 3, Paragraph [0027]) plus (Fig 4) “FIG. 4 is a timing diagram illustrating a further exemplary embodiment of the invention. The operation is identical to that described with reference to FIG. 3, except that mode bit 315 is set, indicating that the pulses that are generated during the capture cycle 365 and supplied to the scan chain 290 should be delayed relative to one another or be placed at specific locations within the capture cycle, as illustrated by 390 and 391” (Page 3, Paragraph [0030]).
the test circuit further comprising: a bit register that receives which bits of the logic circuit under test are to be tested from the test signals of the ATPG  and Gorti does not teach clock sources for each of the different circuit paths, wherein each clock source corresponds to a signal speed. Gorti also does not teach a configuration register configured to receive the test signals that specify .
	Maeno, however teaches the test circuit further comprising: a bit register that receives which bits of the logic circuit under test are to be tested from the test signals of the ATPG , wherein each of the bits to be tested is associated with [[a]] different circuit paths in the logic circuit, and wherein each of the different circuit paths has a timing requirement; (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
	Gorti and Maeno are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno in order to provide a more flexible testing system with increased programmability.
	The combination of Gorti and Maeno does not teach (clock sources) for each bit of the bits of the logic circuit that are to be tested based on the timing requirement of the different circuit paths in the integrated circuit associated with each bit a first bit of the bits of the logic circuit that are to be tested is tested with a first clock source and a second bit of the bits of the logic circuit that are to be tested is tested with a second clock source , nor does it teach a configuration register configured to receive the test signals that specify 
	Nadeau-Dostie, however teaches (clock sources) for each bit of the bits of the logic circuit that are to be tested based on the timing requirement of the different circuit paths in the integrated circuit associated with each bit a first bit of the bits of the logic circuit that are to be tested is tested with a first clock source and a second bit of the bits of the logic circuit that are to be tested is tested with a second clock source “In addition to the functions performed by conventional test controllers, the primary controller provides configuration control signals and respective shift clock signals derived from the main test clock to each asynchronous clock domain. The auxiliary controllers generate local memory element mode control signals and clock signal and apply these to the memory elements in response to the state of the configuration control signal. While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 44-55).
	Gorti, Maeno and Nadeau-Dostie are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
The combination of Gorti, Maeno and Nadeau-Dostie does not teach a configuration register configured to receive the test signals that specify .
	Chung, however a configuration register configured to receive the test signals that specify , “The variable test clock frequency implements a test clock control register within external circuitry such as an FPGA, PLD, CPLD, or other circuitry that receives serial test data from a device tester” plus “The test clock control register stores test clock information. The test clock information is provided to a test clock generator where the test clock generator then produces a test clock signal at a predetermined frequency. The test clock signal is then provided as a test clock frequency for the scan test chains within the integrated circuit” (Page 3, Paragraph [0048]).
	Gorti, Maeno, Nadeau-Dostie and Chung are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the test clock control register of Chung and the ability to handle low and high clock speeds of Nadeau-Dostie, in order to provide a more flexible testing system.

Regarding claim 12 –

	Nadeau-Dostie also teaches wherein the first clock source  “While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 52-55).

Regarding claim 13 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 11 above.
	Nadeau-Dostie also teaches wherein the second clock source the clock speed for the logic circuit under test that is less than a maximum  “While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 52-55).

Regarding claim 14 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 11 above.
teaches wherein one of the bits to be tested is clocked at one clock speed and another of the bits to be tested is clocked at another clock speed to test the logic circuit under test, (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], in view of U.S. Patent 4914379 (Maeno), in view of U.S. Patent 6442722 (Nadeau-Dostie et al) [herein “Nadeau-Dostie”], in view of U.S. Patent Publication 20140310666 (Chung), and further in view of U.S. Patent 8862954 (Wang) [herein “Y. Wang”].
Regarding claim 5 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 1 above.
	Maeno also teaches wherein the bit register and the configuration register are implemented via … instructions that specify the set  the clock source for the set , (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that specify….
Y. Wang, however teaches wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that specify…. re. Y Wang – “scan test features are incorporated in an FPGA implementation. The scan insertion can be done at register transfer level (RTL), by a post-synthesis process, or the like.” (Col 4, Lines 19-22).
	Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the ability to handle low and high clock speeds of Nadeau-Dostie and the test clock configuration register of Chung with the teachings of Y. Wang regarding RTL implementation, in order to provide a more flexible testing system.

Regarding claim 15 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 11 above.
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung does not teach wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that specify the bits to be tested in the bit register and the selected clock source for the bits to be tested in the configuration register.
wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that specify the bits to be tested in the bit register and the selected clock source for the bits to be tested in the configuration register, “scan test features are incorporated in an FPGA implementation. The scan insertion can be done at register transfer level (RTL), by a post-synthesis process, or the like.” (Col 4, Lines 19-22).
	Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the ability to handle low and high clock speeds of Nadeau-Dostie and the test clock control register of Chung with the teachings of Y. Wang regarding RTL implementation, in order to provide a more flexible testing system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], in view of U.S. Patent 4914379 (Maeno), and in view of U.S. Patent 6442722 (Nadeau-Dostie et al) [herein “Nadeau-Dostie”], in view of U.S. Patent Publication 20140310666 (Chung), and further in view of U.S. Patent Publication 20170328952-(Huang).
Regarding claim 10 –
	The combination of Gorti, Maeno, Nadeau-Dostie and Chung teaches all the limitations of claim 9 above.
wherein the ATPG initiates transition fault testing for the logic circuit under test as specified by the bit register and the specified clock source 
	Huang, however teaches wherein the ATPG initiates transition fault testing for the logic circuit under test as specified by the bit register and the specified clock source , examiner’s note: examiner is presented with a choice, and chooses LOC: “The structural delay test may use a launch-of-capture method. The test controller may comprise a pseudorandom test pattern generator, a decompressor for deterministic tests, or both. The test controller may comprise a speed grading controller configured to generate the frequency range selection signal and the frequency setting signal” (Page 1, Paragraph [0010]).
	Gorti, Maeno, Nadeau-Dostie, Chung and Huang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the ability to handle low and high clock speeds of Nadeau-Dostie and the test clock control register of Chung, plus the clock system teachings of Huang, in order to provide a flexible testing system with flexible capture trigger options.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4914379 (Maeno), in view of U.S. Patent 8862954 (Wang) [herein “Y. Wang”], in view of U.S. .
Regarding claim 18 –
Maeno teaches a method, comprising: specifying, in a bit register, a set of bits of a logic circuit under test that are to be tested in response to a clock signal (via register transfer-level (RTL) instructions that are implemented on an integrated circuit, (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
Maeno also teaches wherein each of the set of Maeno (Fig 6) plus “In operation, during the test mode of operation, a signal is applied to the register 12 to selects the scan paths 1 to which the clock signal <phi>2 is to be applied” (Col 6, Lines 26-28).
Maeno does not teach Specifying… via RTL instructions that are implemented on an integrated circuit, and also does not teach specifying, in a configuration register, (via the RTL instructions) a selected clock source from multiple clock sources. Maeno does not teach for each of the set of bits, wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits , nor does it teach applying a first clock source to a first bit of the set of bits; applying a second clock source to a second bit of the set of bits Maeno does not teach determining if an a first output of the logic circuit under test changes state in response to applying the first clock source, nor does it teach determining if a second output of the logic circuit under test changes state in response to applying the second clock source.
Y. Wang, however teaches Specifying… via RTL instructions that are implemented on an integrated circuit “scan test features are incorporated in an FPGA implementation. The scan insertion can be done at register transfer level (RTL), by a post-synthesis process, or the like.” (Col 4, Lines 19-22).
Maeno and Y. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the clock signal routing to clock domain paths of Maeno with the teachings of Y. Wang regarding RTL implementation, in order to provide a more flexible testing system.
The combination of Maeno and Y. Wang does not teach specifying, in a configuration register, (via the RTL instructions) a selected clock source from multiple clock sources. It also does not teach for each of the set of bits, wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits , nor does it teach applying a first clock source to a first bit of the set of bits; applying a second clock source to a second bit of the set of bits It does not teach determining if an a first output of the logic circuit under test changes state in response to applying the first clock source, nor does it teach determining if a second output of the logic circuit under test changes state in response to applying the second clock source.
Chung, however teaches specifying, in a configuration register, (via the RTL instructions) a selected clock source from multiple clock sources, “The variable test clock frequency implements a test clock control register within external circuitry such as an FPGA, PLD, CPLD, or other circuitry that receives serial test data from a device tester” plus “The test clock control register stores test clock information. The test clock information is provided to a test clock generator where the test clock generator then produces a test clock signal at a predetermined frequency. The test clock signal is then provided as a test clock frequency for the scan test chains within the integrated circuit” (Page 3, Paragraph [0048]).
Maeno, Y. Wang and Chung are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the clock signal routing to clock domain paths of Maeno with the teachings of Y. Wang regarding RTL implementation and the test clock control register of Chung, in order to provide a more flexible testing system.
The combination of Maeno, Y. Wang and Chung does not teach for each of the set of bits, wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits , nor does it teach applying a first clock source to a first bit of the set of bits; applying a second clock source to a second bit of the set of bits It does not teach determining if an a first output of the logic circuit under test changes state in response to applying the first clock source, nor does it teach determining if a second output of the logic circuit under test changes state in response to applying the second clock source.
Nadeau-Dostie, however teaches for each of the set of bits, wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits Nadeau-Dostie “In addition to the functions performed by conventional test controllers, the primary controller provides configuration control signals and respective shift clock signals derived from the main test clock to each asynchronous clock domain. The auxiliary controllers generate local memory element mode control signals and clock signal and apply these to the memory elements in response to the state of the configuration control signal. While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 44-55).
Nadeau-Dostie also teaches applying a first clock source to a first bit of the set of bits; applying a second clock source to a second bit of the set of bits “While the description which follows refers to low speed clock domains and high speed clock domains, the domains are to be considered to be synchronous and asynchronous clock domains” (Col 6, Lines 52-55).
Maeno, Y. Wang, Chung and Nadeau-Dostie are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would 
	The combination of Maeno, Y. Wang, Chung and Nadeau-Dostie does not teach determining if an a first output of the logic circuit under test changes state in response to applying the first clock source, nor does it teach determining if a second output of the logic circuit under test changes state in response to applying the second clock source.
	Gorti, however teaches determining if an a first output of the logic circuit under test changes state in response to applying the first clock source; (Fig 3) “FIG. 3 illustrates an exemplary capture clock timing sequence 300 for conducting a scan test, the timing of which is shown by reference to SSE 60. Within a scan test cycle, a test pattern is shifted 360 into the scan chain 290 (FIG. 2) by CCLK 350, a capture cycle 365 is initiated by trigger signal 340 from test control 230 (FIG. 2), and the results are shifted out 368 under the control of CCLK 350” (Page 3, Paragraph [0027]) plus (Fig 4) “FIG. 4 is a timing diagram illustrating a further exemplary embodiment of the invention. The operation is identical to that described with reference to FIG. 3, except that mode bit 315 is set, indicating that the pulses that are generated during the capture cycle 365 and supplied to the scan chain 290 should be delayed relative to one another or be placed at specific locations within the capture cycle, as illustrated by 390 and 391” (Page 3, Paragraph [0030]).
determining if a second output of the logic circuit under test changes state in response to applying the second clock source, (Fig 3) “FIG. 3 illustrates an exemplary capture clock timing sequence 300 for conducting a scan test, the timing of which is shown by reference to SSE 60. Within a scan test cycle, a test pattern is shifted 360 into the scan chain 290 (FIG. 2) by CCLK 350, a capture cycle 365 is initiated by trigger signal 340 from test control 230 (FIG. 2), and the results are shifted out 368 under the control of CCLK 350” (Page 3, Paragraph [0027]) plus (Fig 4) “FIG. 4 is a timing diagram illustrating a further exemplary embodiment of the invention. The operation is identical to that described with reference to FIG. 3, except that mode bit 315 is set, indicating that the pulses that are generated during the capture cycle 365 and supplied to the scan chain 290 should be delayed relative to one another or be placed at specific locations within the capture cycle, as illustrated by 390 and 391” (Page 3, Paragraph [0030]).
Maeno, Y. Wang, Chung, Nadeau-Dostie and Gorti are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the clock signal routing to clock domain paths of Maeno with the teachings of Y. Wang regarding RTL implementation and the test clock control register of Chung and the ability to handle low and high clock speeds of Nadeau-Dostie and the controllable clock circuit design of Gorti, in order to provide a more flexible testing system.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], in view of U.S. Patent 4914379 (Maeno), .
Regarding claim 6 –
	The combination of Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang teaches all the limitations of claim 5 above.
	The combination of Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang does not teach wherein the RTL instructions specify a default testing value for the set  to be tested as specified in the bit register.
L. Wang, however teaches wherein the RTL instructions specify a default testing value for the set  to be tested as specified in the bit register, “FIG. 20 shows an example set of commands for interactive scan debug at RTL in accordance with the present invention….The interactive scan debug process typically starts with specifying the input pattern that will be shifted in during flush test. A default pattern will be used if no input pattern is specified” (Col 22, Lines 54-55 and 63-64).
	Gorti, Maeno, Nadeau-Dostie, Chung, Y. Wang and L. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the ability to handle low and high clock speeds of Nadeau-Dostie and with the test clock control register of Chung and with the teachings of Y. 
Regarding claim 16 –
	The combination of Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang teaches all the limitations of claim 15 above.
	The combination of Gorti, Maeno, Nadeau-Dostie, Chung and Y. Wang does not teach wherein the RTL instructions specify a default testing value for the bits to be tested as specified in the bit register.
	L. Wang, however teaches wherein the RTL instructions specify a default testing value for the bits to be tested as specified in the bit register, “FIG. 20 shows an example set of commands for interactive scan debug at RTL in accordance with the present invention….The interactive scan debug process typically starts with specifying the input pattern that will be shifted in during flush test. A default pattern will be used if no input pattern is specified” (Col 22, Lines 54-55 and 63-64).
	Gorti, Maeno, Nadeau-Dostie, Chung, Y. Wang and L. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controllable clock circuit design of Gorti with the clock signal routing to clock domain paths of Maeno and the ability to handle low and high clock speeds of Nadeau-Dostie and with the test clock control register of Chung and with the teachings of Y. Wang and L. Wang regarding RTL implementation, in order to provide a more flexible testing system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4914379 (Maeno), in view of U.S. Patent 8862954 (Wang) [herein “Y. Wang”], in view of U.S. Patent Publication 20140310666 (Chung), in view of U.S. Patent 6442722 (Nadeau-Dostie et al) [herein “Nadeau-Dostie”], in view of U.S. Patent Publication 20120062266 (Gorti et al.)[herein “Gorti”], and further in view of U.S. Patent 7904857 (Wang) [herein “L. Wang”].
Regarding claim 19 –
	The combination of Maeno, Y. Wang, Chung, Nadeau-Dostie and Gorti teach all the limitations of claim 18 above.
	The combination of Maeno, Y. Wang, Chung, Nadeau-Dostie and Gorti does not teach wherein the RTL instructions specify a default testing value for the set of bits to be tested.
	L. Wang, however teaches wherein the RTL instructions specify a default testing value for the set of bits to be tested, “FIG. 20 shows an example set of commands for interactive scan debug at RTL in accordance with the present invention….The interactive scan debug process typically starts with specifying the input pattern that will be shifted in during flush test. A default pattern will be used if no input pattern is specified” (Col 22, Lines 54-55 and 63-64).
Maeno, Y. Wang, Chung, Nadeau-Dostie, Gorti and L. Wang are analogous art, because they are directed to the design and implementation of testing circuits for semiconductor logic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the clock signal routing to clock domain paths of Maeno with the teachings of Y. Wang regarding RTL implementation and the test clock control register of Chung and the ability to handle low and high clock speeds of Nadeau-Dostie and the controllable clock 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111